Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

FINAL REJECTION

Claims Rejections
Claim Rejections - 35 USC $103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-9 are rejected under 35 USC 103 (b) as being unpatentable over Partovi et al (US 2011/0050164) in view of Tamata et al (US 7,295,096). 
Regarding to claim 1, Partovi et al disclose the circuit as shown on Figures 1-47 comprising: 
-a housing (enclosure); and
 -a wireless charging coil (receiver coil), the coil including a layered structure of electric conductors on a printed circuit board (PCB), see Figures 10-11.
 Regarding to claim 5 and 7, wherein the smart device is the computer inherently has a touch screen, a speaker and a camera. Partovi et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
 -wherein the layered structure comprises:
-a first layer including a first electrically conductive trace comprising a first turn and a second turn adjacent to the first turn; -a second layer including a second electrically conductive trace comprising a third turn and a fourth turn adjacent to the third turn; and
 - a plurality of vias coupling the first layer and the second layer, wherein the plurality of the vias include a first via, a second via. and a third via distributed alone a length of the first turn, each of the first via, the second via, and the third via electrically connecting the first turn and the third turn, wherein the plurality of the vias further include a fourth via, a fifth via, and a sixth via. distributed along a length of the second tarn, each of the fourth via, fifth via, and sixth via electrically connecting the second turn and the fourth turn, wherein the plurality of vias are configured to make the coil in the smart device thinner than a thicker conventional coil having a similar wireless-charging capability and consequently make the smart device thin.
 Nevertheless, Tamata et al suggests the employ the inductor having a plurality of turns on the parallel layers (22-24) and six vias distributed along the turns as shown on Figures 2(a)- 2(b) for improving the Q of the inductor without increasing its size. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the construct the inductor of Chang et al as suggested by Tamata et al for the purpose of improving the Q of the inductor without increasing its size. Noted that the inductor of the modified circuit of Partovi et al in view of Tamata et al inherently would make the smart device thin.
 Regarding to claim 2, wherein the first via, second via, third via, fourth via, fifth via, and sixth via are on a curved section of the coil, see Figures 2(a) and 2(b) of Tamaka el al.
Regarding to claim 3, wherein the first layer (22) includes a fifth turn adjacent to the second turn and the second layer (24) includes a sixth turn adjacent to the fourth turn, wherein the plurality of vias include a seventh via, an eighth via, and a ninth via distributed along a length of the fifth turn, each of the seventh via, eighth via, and ninth via electrically connecting the fifth turn and the sixth turn, wherein the seventh via, the eighth via, and the ninth via are on the curved section of the coil, wherein first via, the fourth via and the seventh via are aligned, the second via, the fifth via and the eighth via are aligned, and the third via, the sixth via and the ninth via are aligned see Figures 2(a) and 2(b) of Tamaka et al.
Regarding to claims 4 and 7, a skilled artisan realizes that the phone of Partovi et al has many components and a phone size such as a thickness. Although Partovi et al does not specify that the phone size is thinner than 1 cm; however, this size can be optimized by selecting optimum physical sizes of its components. Thus, selecting the optimum sizes for its components to provide the thickness as claimed for the purpose of making the phone thinner is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 5 and 9, lacking of showing of any criticality, selecting optimum size for the vias as claimed “wherein the plurality of vias include at least one via having a size different from a size of the first via” for the purpose of enhancing the performance of the coil is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 6 and 8, the smartphone has an inherent touch screen, an inherent speaker and an inherent camera, see Figures 29 30 and the paragraph 0090.

Response to Applicant’s Arguments
	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,431,372 is withdrawn since it does not recite that “wherein the first via, the second via , the third via, the fourth via, the fifth via, and the sixth via are distributed separately in locations other than locations of taps of the first and second trace”
The applicant argues that Partovi “fails to disclose that... the plurality of coils are configured to make the coil in the smart device thinner...” This exactly tracks the initial claims and the initial rejection in the parent application, but is absent from the present claims. The arguments are not persuasive because this limitation has not been recited in the rejected claims.
	The applicant argues that Partovi fails to disclose that “wherein the first via, the second via , the third via, the fourth via, the fifth via, and the sixth via are distributed separately in locations other than locations of taps of the first and second trace.” This feature is not addressed in the Office Action. The arguments are not persuasive because Figures 1-2(b) 15 of Partovi discloses that the vias (31-33) distributed separately in locations along the first and second turns of the wires (22-23). Thus, this limitation remains readable on the Partovi reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/Primary Examiner, Art Unit 2842